TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00511-CV




                                        In the Matter of J. D.




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
         NO. J-22193, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                              MEMORANDUM OPINION


                On November 5, 2002, J. D., a juvenile, was adjudicated delinquent and placed on

probation for one year. Three months later, the State filed a motion to modify, alleging J. D. had

violated a court order by violating the rules of his probation. At a hearing before a juvenile court

referee, the State waived three of its four allegations of misconduct, alleging only that J. D. had

violated the rule requiring him to attend school by accumulating eighty-six unexcused absences. At

the hearing on the State’s motion, J. D. admitted that he had been adjudicated delinquent and placed

on probation on November 5, his probation required him to follow certain rules, and he violated the

rules by having eighty-six unexcused absences. The referee found that J. D. had violated a court

order and recommended that he be committed to the Texas Youth Commission (“TYC”) for an

indeterminate period of time. The trial court approved the recommendation, and J. D. appeals,

arguing that (1) the modification order is insufficient because it does not specifically state the reasons
for the modification and (2) the evidence is insufficient to support the modification order. We affirm

the order modifying J. D.’s disposition and committing him to TYC.


                           Did the Order Give Sufficient Explanation?

                J. D. first argues that the court largely recited statutory language, rather than making

specific and tailored findings. This, he contends, renders the order deficient and requires reversal.

                When a court modifies the disposition of a juvenile who has already been adjudicated

delinquent, the court “shall specifically state in the order its reasons” for the modification. Tex. Fam.

Code Ann. § 54.05(i) (West Supp. 2004). In this order, the court found that J. D. violated a

probation condition and was therefore adjudged to have violated a lawful court order, explaining that

J. D. had accumulated eighty-six school absences in a short time. The order then recites the

following findings: J. D. would not accept parental supervision and demonstrated a disregard for

authority; he could not receive the necessary care, support, and supervision in his home; all

reasonable efforts were made to try to avoid J. D.’s removal from his home; and it was in J. D.’s and

society’s best interest for him to be committed to TYC. See id. § 54.04(c), (i) (West Supp. 2004).

J. D. asserts that the order is inadequate because the trial court “never stated its own reasons for

modifying the disposition” and instead merely tracked statutory language.

                Initially, we note that in modifying a juvenile’s disposition, a juvenile court is not

required to make findings as to best interest, reasonable efforts, in-home care, or parental

supervision. In re J.P., 47 Tex. Sup. Ct. J. 579, 579-80, 2004 Tex. LEXIS 440, at *4-5 (May 14,

2004). Such findings are required in an order making an initial determination of disposition, Tex.

Fam. Code Ann. § 54.04, but the statute does not require a court to make those findings when

                                                   2
modifying an existing disposition. J.P., 2004 Tex. LEXIS 440, at *4-5; In re D.R.A., 47 S.W.3d 813,

814-15 (Tex. App.—Fort Worth 2001, no pet.); In re M.A.L., 995 S.W.2d 322, 324 (Tex.

App.—Waco 1999, no pet.); In re H.G., 993 S.W.2d 211, 214 (Tex. App.—San Antonio 1999, no

pet.). A child’s disposition may be modified and he may be committed to TYC “if (1) the original

disposition was for conduct constituting a felony or multiple misdemeanors, and (2) the court finds

the child violated a reasonable and lawful order of the court.” J.P., 2004 Tex. LEXIS 440, at *4.

Therefore, the inclusion in this order of further findings in any form was unnecessary, and any lack

of specificity in such findings is not grounds for reversal.

               Furthermore, it is not inappropriate for an order to track statutory language. See In

re P.L., 106 S.W.3d 334, 338 (Tex. App.—Dallas 2003, no pet.). An order modifying disposition

is intended to allow appellate courts to determine whether sufficient evidence supports the juvenile

court’s findings and determinations and to give the child notice of the court’s reasoning and an

opportunity to challenge the order on appeal. Id. at 337; In re A.R.D., 100 S.W.3d 649, 650 (Tex.

App.—Dallas 2003, no pet.). Here, the only issues that are subject to challenge relate to whether

J. D. violated a court order—an allegation he admitted—and whether he had previously been

adjudicated for committing a felony offense, discussed below. See J.P., 2004 Tex. LEXIS 440, at

*5-7, 12. The order clearly described how J. D. violated the court order. Although the order does

not recite that J. D. was originally adjudicated for felony conduct, such a finding is not required by

statute, Tex. Fam. Code Ann. § 54.05(f), (i); J.P., 2004 Tex. LEXIS 440, at *4, and J. D. cannot

argue that he was unaware of this fact or that this Court will be handicapped in its review by the lack

of such a finding. See P.L., 106 S.W.3d at 337.



                                                  3
                We hold the language and findings in the order to be sufficient and overrule J. D.’s

first point of error.


                                    Sufficiency of the Evidence

                J. D. next argues that the record does not contain any evidence that he was originally

adjudicated delinquent for a felony offense or successive misdemeanor offenses and thus the

evidence is insufficient to show that he was eligible for TYC commitment.

                A juvenile court has broad discretion to determine the suitable disposition of a child

who has engaged in delinquent conduct. In re A.I., 82 S.W.3d 377, 379 (Tex. App.—Austin 2002,

pet. denied); In re C.C., 13 S.W.3d 854, 859 (Tex. App.—Austin 2000, no pet.). If a child has been

adjudicated delinquent for a felony1 and later violates a reasonable and lawful court order, a juvenile

court may remove the child from his home and commit him to TYC. Tex. Fam. Code Ann.

§ 54.05(f). We review a juvenile court’s decision to see whether the court acted unreasonably or in

an arbitrary manner. A.I., 82 S.W.3d at 379-80; C.C., 13 S.W.3d at 859; see Beaumont Bank, N.A.

v. Buller, 806 S.W.2d 223, 226 (Tex. 1991). We review the legal and factual sufficiency of the

evidence under the standards of review applied in criminal cases. C.C., 13 S.W.3d at 858-59. In

reviewing legal sufficiency, we view the evidence in the light most favorable to the court’s findings

and determine whether a rational trier of fact could have found each criterion beyond a reasonable

doubt. Id. at 858. In reviewing factual sufficiency, we view all of the evidence in a neutral light,




        1
       A juvenile who has committed multiple misdemeanor offenses may also be eligible for
TYC commitment. See Tex. Fam. Code Ann. § 54.05(f), (k) (West Supp. 2004).

                                                  4
setting aside the disposition order only if the findings are so against the great weight and

preponderance of the evidence as to be manifestly unjust. Id. at 859. If a juvenile court has proper

evidentiary support for its findings, we will uphold its determination. See In re J.R., 907 S.W.2d
107, 110 (Tex. App.—Austin 1995, no writ).

               After J. D. admitted that he was adjudicated delinquent on November 5, 2002, placed

on probation, and violated the terms of probation by missing school, the referee asked if there were

any objections to his reading a court report prepared for the hearing by J. D.’s probation officer.

Neither side objected to the report. The report, which is included in the clerk’s record, states that

J. D. was “originally placed on probation for Indecency with a Child by Contact, for a term of 12

months” and contains the following notation: “Ind/ChildCn . . . PROB 11/05/02.”2 The report also

states that J. D. “has been adjudicated on a felony offense, Indecency with a Child by Contact,” and

thus was eligible for TYC commitment. Indecency with a child by contact is a second-degree felony.

See Tex. Pen. Code Ann. § 21.11(a)(1), (d) (West 2003). We hold that the court report, which was

introduced into evidence without objection by J. D., constitutes sufficient evidence to find that J. D.

had been adjudicated of a felony offense. Therefore, it was not an abuse of discretion to commit him

to TYC. See Tex. Fam. Code Ann. § 54.05(f). We overrule J. D.’s second point of error.




       2
          The report also shows five other alleged offenses that were apparently resolved when J. D.
was placed on probation for the adjudicated indecency charge. The offenses (possession of cocaine,
three charges of aggravated sexual assault, and a second allegation of indecency with a child by
contact) are listed with the notation “ADJ@DISP” on November 5, 2002, the day of the adjudication.
One other alleged offense, delivery of a controlled substance, is noted as “PENDING.”

                                                  5
                                          Conclusion

              Having overruled both of J. D.’s points of error, we affirm the trial court’s order

modifying his disposition and committing him to TYC.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Affirmed

Filed: July 15, 2004




                                               6